         Case 1:19-cr-00017-DLH Document 213 Filed 05/05/20 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

United States of America,                    )
                                             )
               Plaintiff,                    )       ORDER SETTING CONDITIONS
                                             )       OF RELEASE
       vs.                                   )
                                             )
Taylor J. Myrick,                            )       Case No. 1:19-cr-17
                                             )
               Defendant.                    )


       Before the Court is defendant’s Motion to Reconsider Order of Detention. (Doc. No. 211).

Defendant is currently detained pending sentencing, and requests release to attend a residential

chemical dependency treatment program at Prairie St. John’s in Fargo, North Dakota. The United

States does not object to the motion, but advises that the United States Probation Office is not in

favor of release. (Doc. No. 212).

       Carefully considering the arguments of the parties, the Court finds that presentence release

to a residential treatment program alleviates the risk of community danger and future non-

appearance. As such, defendant’s motion (Doc. No. 211) is GRANTED, subject to the below

conditions.

       Once notified by the United States Pretrial Services Office that a placement at Prairie St.

John’s is available, the United States Marshal’s Service shall transport defendant to Prairie St.

John’s for admission.

   1. Upon arriving at Prairie St. John’s, defendant shall immediately sign all releases of

       information so that the Pretrial Service Office may obtain information on treatment

       progress.
     Case 1:19-cr-00017-DLH Document 213 Filed 05/05/20 Page 2 of 3



2. Defendant must reside at Prairie St. John’s and not change this residence without prior

   approval of the Pretrial Services Officer or the Court. Defendant must fully participate in

   all aspects of the treatment program and follow all rules and regulations.

3. If Defendant is terminated from the treatment program, defendant must immediately report

   to the United States Marshal’s Service to be detained pending sentencing.

4. At least 48 hours prior to anticipated completion of the treatment program, Defendant must

   advise the Pretrial Service Office of the date of the planned release so the Court may

   schedule a hearing to review defendant’s release status.

5. Defendant shall report to the Pretrial Services Officer at such times and in such manner as

   designated by the Officer.

6. Defendant shall not violate federal, state, tribal, or local law while on release.

7. Defendant shall appear in court as required and surrender for any sentence imposed.

8. The defendant shall refrain from: any use of alcohol; any use or possession of a narcotic

   drug and other controlled substances defined 21 USC 802 or state statute, unless prescribed

   by a licensed medical practitioner; and any use of inhalants. Defendant shall submit to

   drug/alcohol screening at the direction of the Pretrial Services Officer to verify compliance.

   Failure or refusal to submit to testing or tampering with the collection process or specimen

   may be considered the same as a positive test result.

9. Defendant shall not possess a firearm, destructive device, or other dangerous weapon.

10. Defendant shall undergo a substance abuse and/or mental health evaluation if required by

   the Pretrial Services Officer and comply with resulting counseling or treatment

   recommendations.
     Case 1:19-cr-00017-DLH Document 213 Filed 05/05/20 Page 3 of 3



11. Defendant shall submit his/her person, residence, vehicle, and/or possessions to a search

   conducted by a Pretrial Services Officer at the request of the Pretrial Services Officer.

   Failure to submit to a search may be grounds for revocation of pretrial release. Defendant

   shall notify any other residents that the premises may be subject to searches pursuant to

   this condition.

   IT IS SO ORDERED.

   Dated this 5th day of May, 2020.

                                                /s/ Clare R. Hochhalter
                                                Clare R. Hochhalter, Magistrate Judge
                                                United States District Court
